UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 33-56574 Truewest Corporation (Exact name of registrant as specified in its charter) Nevada 25-1605848 (State of incorporation) (IRS Employer ID Number) 211 West Wall Street, Midland, TX 79701 (Address of principal executive offices) (432) 682-1761 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YESxNOo State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:April 19, 2011: 450,800 Transitional Small Business Disclosure Format (check one): YESoNOx Truewest Corporation Form 10-Q for the Quarter ended December 31, 2010 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 15 Item 4 - Controls and Procedures 15 Part II - Other Information Item 1 - Legal Proceedings 16 Item 2 - Sales of Equity Securities and Use of Proceeds 16 Item 3 - Defaults Upon Senior Securities 16 Item 4 - (Removed and Reserved) 16 Item 5 - Other Information 16 Item 6 - Exhibits 16 Signatures 16 2 Part I Item 1 - Financial Statements TRUEWEST CORPORATION (a development stage company) Balance Sheets March 31, 2011 and September 30, 2010 (Unaudited) (Audited) March 31, September 30, ASSETS Current Assets Cash on hand and in bank $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Accounts payable - trade $ $ Note payable to controlling shareholder Accrued interest payable to controlling stockholder Total Liabilities Commitments and Contingencies Stockholders’ Equity (Deficit) Preferred stock - $0.001 par value 50,000,000 shares authorized None issued and outstanding ¾ ¾ Common stock - $0.001 par value. 100,000,000 shares authorized. 450,800 shares issued and outstanding Additional paid-in capital Common stock warrants Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities and Stockholders’ Equity $ $ The financial information presented herein has been prepared by management without audit by independent certified public accountants. The accompanying notes are an integral part of these financial statements. 3 TRUEWEST CORPORATION (a development stage company) Statements of Operations and Comprehensive Loss Six and Three months ended March 31, 2011 and 2010 and Period from July 5, 1989 (date of inception) through March 31, 2011 (Unaudited) Period from July 5, 1989 Sixmonths Sixmonths Threemonths Threemonths (date of inception) ended ended ended ended through March 31, March 31, March 31, March 31, March 31 Revenues $
